Citation Nr: 1409651	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as tinea pedis. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from October 1991 to January 1995, and from February 2003 to May 2004, when he was ordered to active duty in support of Operation Enduring Freedom.  He served in the Army National Guard, beginning in January 1995, with periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) in between the two aforementioned periods of active duty service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's tinea pedis began during his second period of active duty.  


CONCLUSION OF LAW

The criteria for service connection for tinea pedis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  This presumption applies only where there has been an induction examination in which the disability in question was not detected.  The term "noted" signifies "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran and his representative contend the first evidence of a diagnosis and treatment of tinea pedis was during the Veteran's second period of active duty.  Indeed, the record reflects that the first mention of a diagnosis of tinea pedis was made in March 2003, during the Veteran's second period of active duty.  Subsequently during that period of active duty, tinea pedis was diagnosed and treated multiple times.  Post-service treatment records also note diagnoses and treatment of tinea pedis, and the Veteran submitted color photographs in December 2007 which show skin lesions on both feet.  

The Veteran's entrance examination for his second period of active duty commencing in February 2003 is not of record.  As such, the Veteran is entitled to the presumption of soundness for this period of active duty with respect to tinea pedis.  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease existed prior to service and that the disease was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

The Board notes the Veteran's contentions that he had a skin disability of the feet during his first period of service.  However, there is no medical evidence of record that the Veteran had tinea pedis prior to the first mention of the condition during the Veteran's second period of service in March 2003.  In fact, private dermatological records from November 1997 to February 2003, note no diagnosis or treatment for tinea pedis.  Accordingly, the Board finds that VA has not rebutted the presumption of soundness in this case because it has not been shown by clear and unmistakable evidence that the Veteran's tinea pedis existed prior to the second period of active duty service.  Moreover, it has not been shown by clear and unmistakable evidence that the Veteran's tinea pedis was not aggravated during the second period of active duty service, particularly in light of the multiple complaints of tinea pedis during the second period of active duty.  Accordingly, the presumption of soundness has not been rebutted.  Therefore, the Board finds that the first manifestation of tinea pedis was during the Veteran's second period of active duty service.  The Veteran has submitted medical evidence of diagnoses of tinea pedis post-service up until the current claim for service connection.  After resolving any benefit of the doubt in favor of the Veteran. The Board finds that entitlement to service connection for tinea pedis is warranted.  See 38 C.F.R. § 3.303(d).

The Board is granting service connection for tinea pedis, and this is considered a full grant of the benefit sought.  It follows that any failure to notify or assist the Veteran is harmless error.  


ORDER

Entitlement to service connection for bilateral tinea pedis is granted.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


